DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Collard on May 13, 2022.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A cover plate, comprising an operation area, the operation area comprising an identification area and a non-identification area,
wherein the cover plate comprises a contact surface, the contact surface comprises a first contact surface and a second contact surface, 
the first contact surface is in the identification area, the second contact surface is in the non-identification area, and 
the first contact surface and the second contact surface have different contact properties;
the cover plate further comprises: an optical matching layer, which is on a side opposite to a predetermined contact side of the contact surface and is in the identification area or the non-identification area;
wherein the optical matching layer is configured such that optical characteristics of the identification area and optical characteristics of the non-recognition area are substantially identical to each other；
the contact properties comprise a smoothness of the first contact surface and a smoothness of the second contact surface, and 
a lyophobic property of the first contact surface and a lyophobic property of the second contact surface are different such that the smoothness of the first contact surface and the smoothness of the second contact surface are different.
Claim 5 (Cancelled)
Claim 6 (Cancelled)
Claim 7 (Cancelled)

Claim 8 (Currently Amended ): The cover plate according to claim 1, wherein materials of the first contact surface and the second contact surface comprise halogen compound, 
a content of the halogen compound in the first contact surface is a first content, a content of the halogen compound in the second contact surface is a second content, and 
the first content is different from the second content such that the lyophobic property of the first contact surface and the lyophobic property of the second contact surface are different.

Claim 15 (Currently Amended): A method of manufacturing a cover plate, the cover plate comprising an operation area, the operation area comprising an identification area and a non-identification area, the method comprising:
forming a contact surface of the cover plate;
wherein the contact surface comprises a first contact surface and a second contact surface, the first contact surface is in the identification area, the second contact surface is in the non-identification area, and the first contact surface and the second contact surface have different contact properties;
wherein forming the contact surface comprises: forming a coating layer to provide the contact surface;
forming an optical matching layer and forming the contact surface on the optical matching layer;
wherein the optical matching layer is formed in the identification area or the non- identification area, and the optical matching layer is formed such that optical characteristics of the identification area and optical characteristics of the non-recognition area are substantially identical;
the contact properties comprise a smoothness of the first contact surface and a smoothness of the second contact surface, and forming the coating layer comprises:
forming the first contact surface and the second contact surface;
wherein the first contact surface and the second contact surface are different in lyophobic properties such that the smoothness of the first contact surface and the second contact surface are different.

Claim 18 (Cancelled)

Claim 19 (Currently Amended): The method according to claim 15, wherein forming the first contact surface and the second contact surface comprises:
forming a first material layer in the identification area to form the first contact surface; and
forming a second material layer in the non-identification area to form the second contact surface;
wherein materials of the first contact surface and the second contact surface comprise halogen compound, 
a content of the halogen compound in the first contact surface is a first content, a content of the halogen compound in the second contact surface is a second content, and 
the first content is different from the second content such that the lyophobic property of the first contact surface and the lyophobic property of the second contact surface are different.

Allowable Subject Matter
Claim(s) 1 – 4, 8, 10 – 15, 17 – 19, 21, and 22 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a cover plate, comprising an operation area, the operation area comprising an identification area and a non-identification area, wherein the cover plate comprises a contact surface, the contact surface comprises a first contact surface and a second contact surface, the first contact surface is in the identification area, the second contact surface is in the non-identification area, and the first contact surface and the second contact surface have different contact properties; the cover plate further comprises: an optical matching layer, which is on a side opposite to a predetermined contact side of the contact surface and is in the identification area or the non-identification area; wherein the optical matching layer is configured such that optical characteristics of the identification area and optical characteristics of the non-recognition area are substantially identical to each other; the contact properties comprise a smoothness of the first contact surface and a smoothness of the second contact surface.  However, the closest prior art does not teach a lyophobic property of the first contact surface and a lyophobic property of the second contact surface are different such that the smoothness of the first contact surface and the smoothness of the second contact surface are different.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487